Title: To Alexander Hamilton from Alexander Mackenzie, 9 November 1794
From: Mackenzie, Alexander
To: Hamilton, Alexander


Montreal Novr. 9th. 1794.
Sir
Agreeable to your request I will give you Some few remarks on my last expedition.

Having had no particular directions from the Company of course no promise on my part of undertaking such a jaunt. I left the Grand portage about the usual time for Arabasca, but previously had obtained permission to remain the summer inland with no other view than of employing that time in discovery. The Cause of my not consulting the Company was the ill usage I had received upon my return from my former Expedition. Upon my arrival as well as that of all the Canoes at Arabasca. I left Mr. R. McKenzie in charge of the principal post and went to winter at the Last of our settlements in the peace river or Unjegah Latitude 56°. 9” north Longitude 117°. 43” West from Greenwich.
In the spring after I sent off all the property from Arabasca I on the 9th. May 1793 took my departure in a North Canoe, accompanied by A. Mc.Kay, Six Canadians, and two young Indians up the peace river against a very strong current, in our route we were rather unfortunate in not meeting with Inhabitants till we had nearly got to the Mountains & come near the source of the river, and then we saw but three men with their families; they were well furnished with spears, daggers, bar Iron &ca. I prevailed with one of those men to come & guide us to the heighth of Land which he did; wishing to bring him further he deserted from us. The heighth of Land is only Seven hundred paces across; pass two small lakes & two small carrying places; from there we continued our route down a small river much embarrassed with wood rocks &ca, we broke our canoe lost all our Balls; we at last got into a large river & this in half a days time led us into a more considerable body of water; It was not before the third day from hence we met with Natives who were not very amicable at our first appearance; however, Peace being established, they gave us an account of the Country and informed us they got what european articles they had from the West by Land and that they did not know where this River emptied into the sea. I got some of them to conduct me to the next tribe; here I was convinced that the distance by the river which is very rapid, was great, and that I could not be able to perform it in the course of the season had I been better provided than I was; therefore I returned up the river according to the Indians directions to take the Route by which they procure their Goods, here I left my Canoe and the greatest part of what we had in her; Latitude 53°. North Longitude 122°. 43 West travelled fifteen days to get to the sea coast, there being many Islands I borrowed a Canoe from the Natives, wen⟨t⟩ about twenty leagues out amongst the Islands where ⟨I⟩ found the Latitude to be 52°. 23” Longitude 128, 15, the 22 July 1793. I returned by the way I went, and was ba⟨ck⟩ at our settlement the 24th. Augt.   I am Sir
Yrs.
Alex M, Kenzie
